DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140334485 A1 to Jain et al. from hereon Jain in view of US20150200838-A1 to Nadeau et al. from hereon Nadeau.

Regarding claim 1 Jain teaches…one or more non-transitory computer readable storage mediums storing one or more sequences of instructions for a multi-tenant application (Fig. 1, Claim 12 and 17 ), which when executed by one or more processors, cause: said multi-tenant application providing high speed data services to one or more subscriber devices (P.19, Lns. 1-10, discloses high speed data services described as services as illustrated on P.2), wherein said multi-tenant application comprises: one or more first servers that each perform packet switching and routing (Fig. 1A, illustrates the architecture of the system were the servers are hosted as virtual machines and perform. The Abstract further describes the routing capabilities based on policies and services for the network. The Generic Routing Encapsulation tunneling protocol is used as an example throughout the reference); but does not teach…and one or more second servers that each perform FCAPS functions for said one or more subscriber devices, wherein each of said one or more first servers and each of said one or more second servers are each implemented entirely within an application-specific logical host composed of one or more application containers, and wherein said FCAPS functions comprise fault operations, configuration operations, accounting operations, performance operations, and security operations.

Nadeau teaches… and one or more second servers that each perform FCAPS functions for said one or more subscriber devices, wherein each of said one or more first servers and each of said one or more second servers are each implemented entirely within an application-specific logical host composed of one or more application containers, and wherein said FCAPS functions comprise fault operations, configuration operations, accounting operations, performance operations, and security operations (Fig. 1, P.29 and 30 discloses one or more server that each perform FCAPS where they stand for fault, configuration, accounting, performance, and security operations typical of network management functions (EMS 15) that can be executed by a virtual machine executing on real or physical computing device and where the network orchestration device 17 may setup service chain virtual topology).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jain by incorporating the teachings of Nadeau because it allows an apparatus or method to improve path computation and dynamic end-to-end network path setup across multiple network layers in a network function virtualization context(Nadeau, P. 22). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 4 Jain teaches…a method for executing a multi-tenant application(Fig. 1, Claim 12 and 17 ), comprising: executing said multi-tenant application to provide high speed data services to one or more subscriber devices by (P.19, Lns. 1-10, discloses high speed data services described as services as illustrated on P.2): (a) executing one or more first servers that each perform packet switching and routing for said one or more subscriber devices (Fig. 1A, illustrates the architecture of the system were the servers are hosted as virtual machines and perform. The Abstract further describes the routing capabilities based on policies and services for the network. The Generic Routing Encapsulation tunneling protocol is used as an example throughout the reference), but does not teach…(b) one or more second servers that each perform FCAPS functions for said one or more subscriber devices, wherein each of said one or more first servers and each of said one or more second servers are each implemented entirely within an application-specific logical host composed of one or more application containers, and wherein said FCAPS functions comprise fault operations, configuration operations, accounting operations, performance operations, and security operations.

Nadeau teaches…(b) one or more second servers that each perform FCAPS functions for said one or more subscriber devices, wherein each of said one or more first servers and each of said one or more second servers are each implemented entirely within an application-specific logical host composed of one or more application containers, and wherein said FCAPS functions comprise fault operations, configuration operations, accounting operations, performance operations, and security operations (Fig. 1, P.29 and 30 discloses one or more server that each perform FCAPS where they stand for fault, configuration, accounting, performance, and security operations typical of network management functions (EMS 15) that can be executed by a virtual machine executing on real or physical computing device and where the network orchestration device 17 may setup service chain virtual topology).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jain by incorporating the teachings of Nadeau because it allows an apparatus or method to improve path computation and dynamic end-to-end network path setup across multiple network layers in a network function virtualization context(Nadeau, P. 22). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 7 Jain teaches…a system for a multi-tenant application (Fig. 1, Claim 12 and 17 ), comprising: one or more processors; and one or more non-transitory computer-readable storage mediums storing one or more sequences of instructions, which when executed, cause: said multi-tenant application providing high speed data services to one or more subscriber devices (P.19, Lns. 1-10, discloses high speed data services described as services as illustrated on P.2), wherein said multi-tenant application comprises: one or more first servers that each perform packet switching and routing (Fig. 1A, illustrates the architecture of the system were the servers are hosted as virtual machines and perform. The Abstract further describes the routing capabilities based on policies and services for the network. The Generic Routing Encapsulation tunneling protocol is used as an example throughout the reference); but do not teach….and one or more second servers that each perform FCAPS functions for said one or more subscriber devices, wherein each of said one or more first servers and each of said one or more second servers are each implemented entirely within an application-specific logical host composed of one or more application containers, and wherein said FCAPS functions comprise fault operations, configuration operations, accounting operations, performance operations, and security operations.

Nadeau teaches… and one or more second servers that each perform FCAPS functions for said one or more subscriber devices, wherein each of said one or more first servers and each of said one or more second servers are each implemented entirely within an application-specific logical host composed of one or more application containers, and wherein said FCAPS functions comprise fault operations, configuration operations, accounting operations, performance operations, and security operations (Fig. 1, P.29 and 30 discloses one or more server that each perform FCAPS where they stand for fault, configuration, accounting, performance, and security operations typical of network management functions (EMS 15) that can be executed by a virtual machine executing on real or physical computing device and where the network orchestration device 17 may setup service chain virtual topology).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jain by incorporating the teachings of Nadeau because it allows an apparatus or method to improve path computation and dynamic end-to-end network path setup across multiple network layers in a network function virtualization context(Nadeau, P. 22). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140334485 A1 to Jain et al. from hereon Jain and US20150200838-A1 to Nadeau et al. from hereon Nadeau in view of US-20180041905-A1 to Ashrafi.

Regarding claim 2 Jain and Nadeau teaches the one or more non-transitory computer readable storage mediums of Claim 1, but do not teach…wherein multi-tenant application is executing as a software-based Broadband Network Gateway executing upon Commercial Off-the-Shelf (COTS) hardware, and wherein said one or more second servers each further perform network functions and user plane functions for said one or more subscriber devices.

Ashrafi teaches… wherein multi-tenant application is executing as a software-based Broadband Network Gateway (P.89) executing upon Commercial Off-the-Shelf (COTS) hardware (P.88, Lns. 1-3 ), and wherein said one or more second servers each further perform network functions and user plane functions for said one or more subscriber devices (P.88, Lns. 4-10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jain and Nadeau by incorporating the teachings of Ashrafi because it allows an apparatus or method to dynamically configurable network that includes a plurality of control layers for connecting core functions with user device via application services (Ashrafi, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 5 Jain and Nadeau teach the method of Claim 4, but does not teach…wherein multi-tenant application is executing as a software-based Broadband Network Gateway executing upon Commercial Off-the-Shelf (COTS) hardware, and wherein said one or more second servers each further perform network functions and user plane functions for said one or more subscriber devices.

Ashrafi teaches… wherein multi-tenant application is executing as a software-based Broadband Network Gateway (P. 89) executing upon Commercial Off-the-Shelf (COTS) hardware (P.88, Lns. 1-3), and wherein said one or more second servers each further perform network functions and user plane functions for said one or more subscriber devices (P.88, Lns. 4-10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jain and Nadeau by incorporating the teachings of Ashrafi because it allows an apparatus or method to dynamically configurable network that includes a plurality of control layers for connecting core functions with user device via application services (Ashrafi, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 8 Jain and Nadeau teach the system of Claim 7, but do not teach…wherein multi-tenant application is executing as a software-based Broadband Network Gateway executing upon Commercial Off-the-Shelf (COTS) hardware, and wherein said one or more second servers each further perform network functions and user plane functions for said one or more subscriber devices.

Ashrafi teaches… wherein multi-tenant application is executing as a software-based Broadband Network Gateway executing upon Commercial Off-the-Shelf (COTS) hardware (P.88, Lns. 1-3), and wherein said one or more second servers each further perform network functions and user plane functions for said one or more subscriber devices (P.88, Lns. 4-10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jain and Nadeau by incorporating the teachings of Ashrafi because it allows an apparatus or method to dynamically configurable network that includes a plurality of control layers for connecting core functions with user device via application services (Ashrafi, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140334485 A1 to Jain et al. from hereon Jain and US20150200838-A1 to Nadeau et al. from hereon Nadeau in view of WO-2018100437-A1 to Kavak.

Regarding claim 3 Jain and Nadeau teaches the one or more non-transitory computer readable storage mediums of Claim 1, but does not teach…wherein multi-tenant application is executing as a software-based Optical Line Terminal (OLT) executing upon Commercial Off-the-Shelf (COTS) hardware, and wherein said one or more second servers each further perform OLT control functions and OLT MAC/PHY functions for said one or more subscriber devices.

Kavak teaches… wherein multi-tenant application is executing as a software-based Optical Line Terminal (OLT)  (P.38, Lns. 1-5)executing upon Commercial Off-the-Shelf (COTS) hardware (P.78 ), and wherein said one or more second servers each further perform OLT control functions and OLT MAC/PHY functions for said one or more subscriber devices (P.80, Lns. 1-7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jain and Nadeau by incorporating the teachings of Kavak because it allows an apparatus or method to implement virtualization on multiple software containers (Kavak, P.82, Lns. 8-11). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 6 Jain and Nadeau teach the method of Claim 4, but do not teach…wherein multi-tenant application is executing as a software-based Optical Line Terminal (OLT) executing upon Commercial Off-the-Shelf (COTS) hardware, and wherein said one or more second servers each further perform OLT control functions and OLT MAC/PHY functions for said one or more subscriber devices.

Kavak teaches… wherein multi-tenant application is executing as a software-based Optical Line Terminal (OLT)  (P.38, Lns.1-5) executing upon Commercial Off-the-Shelf (COTS) hardware (P.78), and wherein said one or more second servers each further perform OLT control functions and OLT MAC/PHY functions for said one or more subscriber devices (P.80, Lns. 1-7 ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jain and Nadeau by incorporating the teachings of Kavak because it allows an apparatus or method to implement virtualization on multiple software containers (Kavak, P.82, Lns. 8-11). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability
Regarding claim 9 Jain and Nadeau teach the system of Claim 7, but do not teach…wherein multi-tenant application is executing as a software-based Optical Line Terminal (OLT) executing upon Commercial Off-the-Shelf (COTS) hardware, and wherein said one or more second servers each further perform OLT control functions and OLT MAC/PHY functions for said one or more subscriber devices.

Kavak teaches… wherein multi-tenant application is executing as a software-based Optical Line Terminal (OLT)  (P.38, Lns. 1-5) executing upon Commercial Off-the-Shelf (COTS) hardware (P. 78), and wherein said one or more second servers each further perform OLT control functions and OLT MAC/PHY functions for said one or more subscriber devices (P.80, Lns. 1-7 ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jain and Nadeau by incorporating the teachings of Kavak because it allows an apparatus or method to implement virtualization on multiple software containers (Kavak, P.82, Lns. 8-11). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892: US-20150270988-A1 to Finkelstein discloses COTS and application containers and virtualization; US-20150095960-A1 to Hurst discloses cable networks analytics; US-20180316578-A1 to Shen discloses FCAPS virtualized applications; .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476